DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.	Claims 21-25 and 31-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1-19 of U.S. Patent No. 10,783,638. Although the claims at issue are not identical, the scopes and novel feature are the same and directed to the same invention, and they are not patentably distinct from each other because;
16/987188
US 10,783638
21.    (New) An embryonic development analysis system, comprising: circuitry configured to:
obtain a plurality of embryonic development images captured in a time series; determine, for at least one of the plurality of embryonic development images, a time series of evaluation values for each of a plurality of evaluation items associated with the plurality of embryonic development images;
predict based on the determined time series of evaluation values for the plurality of evaluation items, future values for the plurality of evaluation items; and output the future values for the plurality of evaluation items.
1.  An embryonic development analysis system, comprising: circuitry 
configured to: obtain a plurality of embryonic development images captured in a time series;  determine, for at least one of the plurality of embryonic development images, a time series of evaluation values for each of a plurality of evaluation items associated with the plurality of embryonic development images;
predict based on the determined time series of evaluation values for the plurality of evaluation items, future values for the plurality of evaluation items;  and evaluate a characteristic of cells represented in one or more of the plurality of embryonic development images based, at least in part, on the time series of evaluation values for the plurality of evaluation items, wherein evaluating the characteristic of the cells is based, at least in part, on the predicted future values for the plurality of evaluation items. 
22.    (New) The embryonic development analysis system of claim 21, wherein the circuitry is further configured to:

present a graphical user interface 
evaluation values for at least one of the plurality of evaluation items for images in the plurality of embryonic development images.

11.  The embryonic development analysis system of claim 1, wherein the circuitry is further configured to: present a graphical user interface 
configured to: display the plurality of embryonic development images; and enable a user to specify evaluation values for at least one of the plurality of evaluation items for images in the plurality of embryonic development images.
24.    (New) The embryonic development analysis system of claim 22, wherein the graphical user interface is further configured to display the plurality of embryonic development images.
11.  The embryonic development analysis system of claim 1, wherein the circuitry is further configured to: present a graphical user interface 
configured to: display the plurality of embryonic development images; and enable a user to specify evaluation values for at least one of the plurality of evaluation items for images in the plurality of embryonic development images.
25.    (New) The embryonic development analysis system of claim 24, wherein the graphical user interface is further configured to display the plurality of embryonic development images as a time lapse sequence.
12.  The embryonic development analysis system of claim 11, wherein the graphical user interface is further configured to display the plurality of embryonic development images as a time lapse sequence.
26.    (New) The embryonic development analysis system of claim 22, wherein the graphical user interface is further configured to receive an operation to input the displayed predicted evaluation values as the evaluation values and/or an operation to correct the displayed predicted evaluation values and to input the corrected values as the evaluation values.

27.    (New) The embryonic development analysis system of claim 26, wherein the graphical user interface is further configured to receive an operation to sequentially input the evaluation values in the time series.

28.    (New) The embryonic development analysis system of claim 27, wherein the circuitry is further configured to select a reference image from the plurality of embryonic development images, the evaluation values having been assigned to the images, and wherein the graphical user interface is further configured to:
display the selected reference image; and


29.    (New) The embryonic development analysis system of claim 28, wherein the graphical user interface is further configured to receive an operation to input the displayed reference evaluation values as the evaluation values and/or an operation to correct the displayed reference evaluation values and to input the corrected values as the evaluation values.

30.    (New) The embryonic development analysis system of claim 29, wherein the graphical user interface is further configured to display a change-in-time of the reference evaluation values assigned to the selected reference image.

31.    (New) The embryonic development analysis system of claim 21, wherein the circuitry is further configured to evaluate a characteristic of cells represented in one or more of the plurality of embryonic development images based, at least in part, on the predicted future values for the plurality of evaluation items.
1.   ….evaluate a characteristic of cells represented in one or more of the plurality of embryonic development images based, at least in part, on the time series of evaluation values for the plurality of evaluation items, wherein evaluating the characteristic of the cells is based, at least in part, on the predicted future values for the plurality of evaluation items. 
32.    (New) The embryonic development analysis system of claim 31, wherein the circuitry is further configured to evaluate a characteristic of cells represented in one or more of the plurality of embryonic development images based, at least in part, on the time series of evaluation values for the plurality of evaluation items and the predicted future values for the plurality of evaluation items.
1.   ….evaluate a characteristic of cells represented in one or more of the plurality of embryonic development images based, at least in part, on the time series of evaluation values for the plurality of evaluation items, wherein evaluating the characteristic of the cells is based, at least in part, on the predicted future values for the plurality of evaluation items.
33.    (New) The embryonic development analysis system of claim 21, wherein predicting the future values for the plurality of evaluation items comprises processing the time series of evaluation values for the plurality of evaluation items using a prediction model that incorporates a machine learning algorithm.
4.  The embryonic development analysis system of claim 1, wherein predicting the future values for the plurality of evaluation items comprises 
processing the time series of evaluation values for the plurality of evaluation items using a prediction model that incorporates a machine learning algorithm. 
34.    (New) The embryonic development analysis system of claim 33, wherein the prediction model includes a plurality of coefficients used to predict the future values of the plurality of evaluation items, and wherein the circuitry is further configured to update one or more of the plurality of coefficients based on the determined 

future values of the plurality of evaluation items, and wherein the circuitry is further configured to update one or more of the plurality of 
evaluation items and/or the predicted future values for the plurality of evaluation items.

update one or more of the plurality of coefficients based, at least in part, on the received quality information.
6.  The embryonic development analysis system of claim 5, wherein the circuitry is further configured to: receive quality information about the cells after an embryo associated with the cells has been implanted; and update one or more of the plurality of coefficients based, at least in part, on the received quality information. 

36.    (New) The embryonic development analysis system of claim 35, wherein updating one more of the plurality of coefficients comprises calculating a loss function based on the predicted future values and the time series of determined evaluation values and updating the one or more of the plurality of coefficients based, at least in part, on the calculated loss function.
7.  The embryonic development analysis system of claim 5, wherein updating one more of the plurality of coefficients comprises calculating a loss function based on the predicted future values and the time series of determined 
evaluation values and updating the one or more of the plurality of coefficients based, at least in part, on the calculated loss function.
37.    (New) The embryonic development analysis system of claim 33, wherein the circuitry is further configured to train the prediction model based, at least in part, on an analysis of one or more unlabeled images.
8.  The embryonic development analysis system of claim 4, wherein the circuitry is further configured to train the prediction model based, at least in part, on an analysis of one or more unlabeled images.
38.    (New) The embryonic development analysis system of claim 21, wherein predicting the future values for the plurality of evaluation items comprises: preprocessing an image of the plurality of embryonic development images, wherein preprocessing the image comprises normalizing the image and/or adjusting a position of cells represented in the image; and
predicting the future values based, at least in part, on the preprocessed image.
9.  The embryonic development analysis system of claim 1, wherein predicting the future values for the plurality of evaluation items comprises: 
preprocessing an image of the plurality of embryonic development images, wherein preprocessing the image comprises normalizing the image and/or adjusting a position of cells represented in the image;  and predicting the 
future values based, at least in part, on the preprocessed image.
39.    (New) The embryonic development analysis system of claim 38, wherein predicting the future values for the plurality of evaluation items comprises: calculating, based on the preprocessed image, an intermediate representation in the prediction model; and
predicting the future values based, at least in part, on the intermediate representation.
10.  The embryonic development analysis system of claim 9, wherein predicting the future values for the plurality of evaluation items comprises: 
calculating, based on the preprocessed image, an intermediate representation in the prediction model; and predicting the future values based, at least in part, on the intermediate representation. 

40.    (New) The embryonic development analysis system of claim 21, wherein at least some evaluation values in the time series of evaluation 


3.  The embryonic development analysis system of claim 2, wherein at least one of the evaluation values corresponding to multiple of the plurality of embryonic development images corresponds to a time period from a start point in the time series of captured images to a predetermined developing stage of a fertile ovum represented in one or more of the plurality of embryonic development images.
42.    (New) An embryonic development analysis method comprising: obtaining a plurality of embryonic development images captured in a time series; determining, for at least one of the plurality of embryonic development images, a time series of evaluation values for each of a plurality of evaluation items associated with the plurality of embryonic development images;
predicting based on the determined time series of evaluation values for the plurality of evaluation items, future values for the plurality of evaluation items; and outputting the future values for the plurality of evaluation items.
Please refer to claim 1 above.
43. (New) An embryonic development analysis system comprising: an image capture device configured to capture a time series of embryonic development images; a memory configured to store the captured time series of embryonic development images; and circuitry configured to:
instruct the image capture device to capture the time series of embryonic development images;
determine, for at least one of the plurality of embryonic development images, a time series of evaluation values for each of a plurality of evaluation items associated with the plurality of embryonic development images;
predict based on the determined time series of evaluation values for the plurality of evaluation items, future values for the plurality of evaluation items; and output the future values for the plurality of evaluation items.
19.  An embryonic development analysis system comprising: an image capture device configured to capture a time series of embryonic development images; a database configured to store the captured time series of embryonic development images;  and circuitry configured to: instruct the image capture device to capture the time series of embryonic development images;  determine, for at least one of the plurality of embryonic development images, a time series of 
evaluation values for each of a plurality of evaluation items associated with the plurality of embryonic development images;  predict based on the determined time series of evaluation values for the plurality of evaluation items, future 
values for the plurality of evaluation items;  and evaluate a characteristic of cells represented in one or more of the plurality of embryonic development images based, at least in part, on the time series of evaluation values for the 



	In view of the above, although the conflicting claims are not identical, the scopes and novel features of the claims are directed to the same invention, and they are not patentably distinct from each other, and the differences are obvious variation. Claim 21 of the instant application is broader than the corresponding patented claim 1.
	Therefore, allowing claims 21-43 of the instant application would result in an unjustified or improper time-wise extension of the "right to exclude" granted by a patent. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Feb. Cir. 1993).
Allowable Subject Matter
6.	Claims 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application

/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482